Exhibit 10.11

 

PPG INDUSTRIES, INC.

 

INCENTIVE COMPENSATION

 

AND

 

DEFERRED INCOME PLAN

 

FOR

 

KEY EMPLOYEES

 

Effective: February 15, 1995

As Amended 4/17/96; 2/18/98; 1/1/99; 4/19/00

As Further Amended February 15, 2006



--------------------------------------------------------------------------------

Table of Contents

 

Section      I

   Definitions    1.1

Section     II

  

Awards

   2.1

Section    III

  

Capital Enhancement Account

   3.1

Section    IV

  

Withdrawal Provisions

   4.1

Section     V

  

Specific Provisions Related to Benefits

   5.1

Section    VI

  

Administration & Claims

   6.1

Section   VII

  

Amendment & Termination

   7.1

Section  VIII

  

Miscellaneous

   8.1

Section    IX

  

Change in Control

   9.1

 

i



--------------------------------------------------------------------------------

SECTION I - DEFINITIONS

 

1.01 Administrator means an officer or officers of the Company appointed by the
Committee, and any person(s) designated by such Administrator to assist in the
administration of the Plan.

 

1.02 Award means a grant of incentive compensation.

 

1.03 Beneficiary means the person or persons designated by a Participant to
receive benefits hereunder following the Participant’s death, in accordance with
section 5.02; provided, however, in the event a Participant fails to designate a
Beneficiary in accordance with Section 5.02, his/her Beneficiary shall be the
Beneficiary designated under the Deferred Compensation Plan. For purposes of
this Section 1.05, “person or persons” is limited to an individual, a Trustee or
a Participant’s estate.

 

1.04 Board means the Board of Directors of PPG Industries, Inc.

 

1.05 Capital Enhancement Account or Account means a bookkeeping account or
accounts maintained for a Participant who, for such period or periods as the
Committee may establish or permit, elects to defer all or any part of an Award
in the form of cash or Salary, as provided in Section 3.01.

 

1.06 CEA-1 means all funds contributed to the Capital Enhancement Account during
the period August 1, 1985 thru July 31, 1986, and earnings thereon.

 

1.07 CEA-2 means all funds contributed to the Capital Enhancement Account during
the period November 1, 1987 thru December 31, 1988, and earnings thereon.

 

1.08 CEBC means the Compensation and Employee Benefits Committee of the Company.

 

1.09 Code means the Internal Revenue Code of 1986, as amended.

 

1.10 Committee means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

1.11 Company or PPG means PPG Industries, Inc.

 

1.12 Conversion Formula means dividing an amount by the closing price for PPG
Stock reported on the New York Stock Exchange Composite Tape on the trading day
that the payment of an Award is processed or, if such processing day is not a
trading day, then the last trading day preceding such processing day.

 

- Page 1.1 -



--------------------------------------------------------------------------------

1.13 Corporation means PPG and any Subsidiary Corporation designated by the
Committee as eligible to participate in the Plan, and which, by proper
authorization of the Board of Directors or other governing body of such
Subsidiary Corporation, elects to participate in the Plan.

 

1.14 Deferred Compensation Plan means the PPG Industries, Inc. Deferred
Compensation Plan.

 

1.15 Disability means any long-term disability. The Administrator, in his
complete and sole discretion, shall determine a Participant’s Disability;
provided, however, that a Participant who is approved to receive Long-Term
Disability benefits pursuant to the PPG Industries, Inc. Long-Term Disability
Plan shall be considered to have a Disability. The Administrator may require
that a Participant submit to an examination from time to time, but no more often
than annually, at the expense of the Company, by a competent physician or
medical clinic, selected by the Administrator, to confirm Disability. On the
basis of such medical evidence, the determination of the Administrator as to
whether or not a condition of Disability exists or continues shall be
conclusive.

 

1.16 Employee means any full-time, or permanent part-time employee (including
any officer) of the Corporation.

 

1.17 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.18 Financial Hardship means an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence, as determined by the Administrator, in his complete and sole
discretion.

 

1.19 Former Participant means a Participant who becomes ineligible to receive an
Award but who continues to have an Account hereunder.

 

1.20 Insider means a Participant or a Former Participant who at any time within
the prior six (6) months was a person subject to Section 16 of the Securities
Act of 1934.

 

1.21 Minimum Rate - means the average of the daily closing yields during
November of 10-year Treasury Notes.

 

1.22 Participant means an Employee who is approved by the CEBC, or the
Committee, as appropriate, to participate. Participants shall be limited to key
Employees of the Corporation who contribute the most to the growth and
profitability of the Company.

 

- Page 1.2 -



--------------------------------------------------------------------------------

1.23 Plan Year means the calendar year.

 

1.24 Pre-tax Earnings means the consolidated earnings of the Company and its
consolidated Subsidiaries and equity affiliates before the deduction of income
taxes, minority interest and the amount to be set aside in the Reserve as
provided in Section 2.01. The Reserve shall not be adjusted for any restatements
of prior years’ earnings.

 

1.25 PPG Stock means Common Stock of the Company.

 

1.26 Reserve means the aggregate of the amounts available for the making of
Awards as provided in Section 2.01.

 

1.27 Retired Participant means a Participant who elects to maintain an Account
in the Plan after his/her Retirement Date.

 

1.28 Salary means the regular base salary to be paid to a Participant by the
Corporation.

 

1.29 Subsidiary means any corporation of which fifty percent (50%) or more of
the outstanding voting stock or voting power is owned, directly or indirectly,
by the Company and any partnership or other entity in which the Company has a
fifty percent (50%) or more ownership interest.

 

1.30 Terminated Participant means a Participant who maintains an Account in the
Plan following his/her termination of employment from the Corporation.

 

- Page 1.3 -



--------------------------------------------------------------------------------

SECTION II - AWARDS

 

2.01 The Reserve

 

  (a) For purposes of establishing a Reserve, an amount shall be set aside each
year to be calculated as follows:

 

  (1) Multiply consolidated shareholders’ equity as of the beginning of the year
by 12%;

 

  (2) Subtract the result of (1) above from Pre-tax Earnings for the year;

 

  (3) Multiply the result of (2) above by 5%.

 

  (b) In no event, may the amount set aside exceed 20% of the cash dividends
paid on PPG Stock during the year.

 

  (c) For purposes of subparagraph (a)(1) above, “shareholders’ equity” shall be
exclusive of the aggregate par or stated value of preferred stock outstanding,
if any, and of any unpaid cumulative dividends thereon.

 

  (d) The Reserve shall be reduced by the amount of all Awards, including any
deferred amounts, first from the amount, if any, set aside for the year to which
the Awards relate, and then from the amounts which have been in the Reserve for
the longest period of time.

 

  (e) Unawarded amounts set aside prior to the fourth preceding year shall be
automatically released from the Reserve and returned to income.

 

  (f) The Reserve shall not be reduced by interest or dividend equivalents on
deferred amounts, dividends paid on restricted shares, negative amounts
resulting from the calculation of the amount to be set aside each year, or the
expenses of administering the Plan.

 

  (g) Not later than the last day of the year to which the Awards relate, the
Committee may make an allocation (on the basis of estimates of the amount to be
set aside in the Reserve for such year and unawarded amounts in the Reserve) to
a group of Employees without determining the amounts to be allocated to
individuals in such group and such allocation shall create a legal obligation
upon the Company to pay such amount to the individuals comprising such group.

 

- Page 2.1 -



--------------------------------------------------------------------------------

2.02 Awards

 

  (a) The Committee shall determine or approve:

 

  (1) The Participants;

 

  (2) The maximum amount of all Awards to all Participants; and

 

  (3) The amount and the form of the Award to each Participant.

 

  (b) The Committee may delegate to another person(s) the authority to
determine:

 

  (1) The Participants, other than Insiders; and

 

  (2) The amount of Awards to such Participants.

 

  (c) Awards may be made only from the Reserve; provided, however, that the
Committee is under no obligation to make Awards; or, if Awards are made, to
award the total amount set aside in the Reserve each year.

 

  (d) Awards may be made in the form of cash, shares of PPG Stock, or a
combination of both.

 

2.03 Payment of Awards

 

  (a) Awards to Participants will be made in the form of cash (“cash
component”), shares of PPG Stock (“stock component”), or a combination of both,
as the Committee may determine.

 

  (b) If all or any part of an Award is made in the form of shares of PPG Stock,
the number of such shares shall be determined by applying the Conversion
Formula. Fractional shares shall be paid in cash.

 

If the number of such shares is specified, the Reserve shall be reduced on
account of such shares by an amount determined by applying the Conversion
Formula in reverse.

 

As to shares of PPG Stock which constitute all or any part of an Award, the
Committee may impose such restrictions concerning their transferability and/or
their forfeitability as are provided for in Section 5.05.

 

  (c) Payment of Awards shall be made to Participants not later than March 15 of
the year following the end of the year to which the Awards relate.

 

- Page 2.2 -



--------------------------------------------------------------------------------

2.04 Deferral of Awards

 

  (a) Prior to the beginning of each Plan Year, a Participant may elect to defer
a percentage, in whole percentages only, of his/her Award, as follows:

 

    

Minimum

Deferral

--------------------------------------------------------------------------------

   

Maximum

Deferral

--------------------------------------------------------------------------------

 

Cash component

   10 %   100 %

Stock component

   100 %   100 %

 

  (b) Except as otherwise provided in paragraph (c) below, all elections
pursuant to this Section 2.04 must be filed with the Administrator no later than
the last day of the Plan Year prior to the Plan Year to which an Award relates;
and such election shall become irrevocable as of the first day of the Plan Year
to which it relates.

 

  (c) Employees who are approved to participate during a Plan Year, may make an
election in accordance with this Section 2.04 within the 30-day period following
notice to the Participant that he/she has been approved.

 

  (d) Amounts deferred in accordance with this section 2.04 shall be credited to
the Participant’s account in the Deferred Compensation Plan and shall be subject
to the provisions of the Deferred Compensation Plan.

 

  (e) Amounts deferred in accordance with this Plan prior to January 1, 1996,
which have not been withdrawn by January 1, 1996, shall be transferred to the
Deferred Compensation Plan, in accordance with the provisions of such Plan.

 

  2.04.01  Investment Elections

 

  (a) At the time an election is made to defer all or a portion of the cash
component of a Award, the Participant must also designate whether such amount is
to be credited to the Interest Account, the PPG Stock Account, or a combination
of both in the Deferred Compensation Plan.

 

  (b) At the time an election is made to defer the stock component of an Award,
such deferral shall be credited to the PPG Stock Account in the Deferred
Compensation Plan.

 

  (c)

Amounts credited to the PPG Stock Account in the Deferred Compensation Plan
shall be credited in the form of whole and

 

- Page 2.3 -



--------------------------------------------------------------------------------

 

fractional Stock Account Shares determined according to the Conversion Formula.

 

  2.04.02  In-Service Withdrawal Elections

 

  (a) Subject to the provisions of this Section 2.04.02, at the time an election
is made to defer all or a portion of the cash component of an Award, a
Participant may designate all or a portion of the cash component of such
deferred amount, not including any earnings thereon, to be paid during a
specified quarter/year.

 

  (b) Withdrawal elections made pursuant to this Section may not specify a year
which is any sooner than the fourth Plan Year after the Plan Year in which the
deferred amount is credited to the Participant’s Account.

 

  (c) Any amount subject to withdrawal pursuant to this Section, must be
invested in the Interest Account in the Deferred Compensation Plan.

 

  (d) Any election made in accordance with this subjection 2.04.02 shall be
irrevocable.

 

- Page 2.4 -



--------------------------------------------------------------------------------

SECTION III - CAPITAL ENHANCEMENT ACCOUNT

 

3.01 Deferrals of Salary to Capital Enhancement Account

 

  (a) Subject to any minimum/maximum limits established by the Committee, each
prospective Participant, or such prospective Participant as the Committee deems
appropriate, may be given an opportunity to make an election to defer payment of
all or any part of his/her Salary and/or Award, to be credited to the Capital
Enhancement Account.

 

  (b)    (1)     Subject to subparagraph (2) below, interest equivalents shall
be credited on amounts deferred to the Capital Enhancement Account as follows:

 

CEA-1

 

Minimum Rate

plus 5%

 

  (2) Except as otherwise provided in subparagraph (3) below, when a
Participant’s employment terminates prior to age 62, interest equivalents shall
be recalculated at the Minimum Rate for CEA-1 for the total period such amounts
were invested in the Capital Enhancement Account, unless:

 

  (i) with respect to any Participant who is an Insider, the Committee, in its
sole discretion, specifically determines such Participant is entitled to the
interest rate described in subparagraph (1) above; or

 

  (ii) with respect to any Participant who is not an Insider, the Compensation
and Employee Benefits Committee, in its sole discretion, specifically determines
such Participant is entitled to the interest rate described in subparagraph
(1) above.

 

  (3) In the case of a Participant whose termination of employment prior to age
62 is the result of retirement or a divestiture, such Participant shall be
entitled to the interest rate described in subparagraph (1) above.

 

  (c) Designations to credit a deferred amount to the Capital Enhancement
Account shall be made in such terms on such bases as the Administrator may
prescribe.

 

- Page 3.1 -



--------------------------------------------------------------------------------

3.02 Payment of Deferrals from the Capital Enhancement Account

 

Payments from the Capital Enhancement Account shall be made in cash.

 

3.03 Pre-Retirement Death Benefit

 

If a Participant dies prior to retirement, the Company shall pay a
pre-retirement death benefit to such Participant’s Beneficiary equal to:

 

  (a) For a Participant who had a balance in his/her CEA-2 account at the time
of death, the balance in the CEA-2 account; and

 

  (b) For Participants who had a balance in his/her CEA-1 account at the time of
death, and who provided evidence of insurability at the time of enrollment in
CEA-1, the pre-retirement death benefit shall be equal the greater of:

 

  (1) The CEA-1 account balance; or

 

  (2) The original amount deferred into the CEA-1 account (not including
interest equivalents credited thereon) times the applicable factor in the
following TABLE:

 

TABLE

 

Attained Age on

August 1, 1985

--------------------------------------------------------------------------------

   Factor


--------------------------------------------------------------------------------

44 and under

   15

45 to 54

   9

55 and older

   8

 

3.04 Termination of Capital Enhancement Account - 2 (“CEA-2”)

 

  (a) Notwithstanding any other provision of Section III or Section IV herein,
CEA-2 shall be terminated effective December 31, 1998.

 

  (b) Participants whose Account contains amounts credited under CEA-2 as of
January 1, 1998, shall be required to make an election regarding the payout of
all amounts credited under CEA-2 to be effective on January 1, 1999.

 

  (1) An active Participant may elect:

 

  (A) To receive the full amount of his/her CEA-2 Account paid in a lump sum in
January, 1999; or

 

- Page 3.2 -



--------------------------------------------------------------------------------

  (B) To have such amount credited to his/her Account in the PPG Industries,
Inc. Deferred Compensation Plan.

 

  (2) A terminated or retired Participant may elect:

 

  (A) To receive the full amount of his/her CEA-2 Account balance paid in a lump
sum in January, 1999; or

 

  (B) To have his/her Account balance credited to his/her Account in the PPG
Industries, Inc. Deferred Compensation Plan. A Participant who makes an election
in accordance with this subparagraph must further elect to receive his/her CEA-2
Account balance paid in accordance with the election filed at the time of
his/her termination or retirement for payments from:

 

His/her Deferred Compensation Plan Account; or

His/her CEA-2 Account.

 

  (3) Elections filed in accordance with this paragraph (b) must be received by
the Administrator no later than June 20, 1998.

 

In the event an active Participant fails to make an election in accordance with
section (b)(1) above, his/her CEA-2 amount shall be credited to his/her Account
in the PPG Industries, Inc. Deferred Compensation Plan.

 

In the event a retired or terminated Participant fails to make an election in
accordance with section (b)(2) above, his/her CEA-2 amount shall be credited to
an account in the PPG Industries, Inc. Deferred Compensation Plan and the
Participant shall be deemed to have elected to receive his/her CEA-2 Account
balance paid in accordance with the election filed at the time of his/her
termination or retirement for payments from his/her CEA-2 Account.

 

  (c) Elections made in accordance with subparagraph (b) above shall supersede
any other elections on file with the Administrator which were made in accordance
with Section IV.

 

  (d) Section 4.02 shall apply to any Participant whose employment is terminated
notwithstanding any election filed in accordance with this Section 3.04.

 

- Page 3.3 -



--------------------------------------------------------------------------------

SECTION IV - WITHDRAWAL PROVISIONS

 

4.01 Withdrawals at/after a Participant’s Retirement Date

 

  (a) A Participant may elect a payment schedule applicable to his/her Account
provided such election is filed with the Administrator:

 

  (1) Prior to the Participant’s Retirement Date; and

 

  (2) In the year prior to the year the first payment is to be made and, in all
cases, at least six months/ten days prior to the time the first payment is to be
made.

 

  (b) Participants may elect:

 

  (1) One lump-sum payment; or

 

  (2) Quarterly, semiannual or annual installments - to be made over a period of
up to a maximum of ten years.

 

  (c) A Participant may delay the first payment; provided, however, that, in all
cases, payments must be completed no later than the month preceding the month in
which the Participant’s 75th birthday occurs.

 

  (d) The payment schedule elected by the Participant shall apply to his/her
entire Account.

 

Annual installments shall be each year on the first of the month selected by the
Participant as the month for such payments to commence.

 

Semiannual installments shall be paid twice each year with the first yearly
payment paid the first of the month selected by the Participant as the month for
such payments to commence, and the second yearly payment paid the first of the
month which is six month later.

 

Quarterly installments shall be paid four times each year with the first yearly
payment paid the first of the month selected by the Participant as the month for
such payments to commence, and the second, third and fourth payments following
with three month between each such payment.

 

- Page 4.1 -



--------------------------------------------------------------------------------

Each installment payment shall be calculated by dividing the Participant’s
account balance, increased by the projected rate of interest to be earned during
the period of the payment schedule, by the remaining number of installments
-(e.g.: Ten annual installments shall be paid: 1st installment = 1/10 of Account
as adjusted; 2nd installment = 1/9; 3rd installment = 1/8, etc.).

 

  (e) In the event a Participant fails to file a payment schedule election with
the Administrator prior to his/her Retirement Date, his/her Account shall be
paid in one lump sum in the year following the year of such Retirement Date and
shall be paid during the first month in such year which is at least six
months/ten days following such Retirement Date.

 

4.02 Withdrawals following Termination

 

Participants shall receive their entire Account balance, paid in a lump sum as
soon as possible following their termination of employment.

 

4.03 Withdrawals in the event of Disability

 

  (a) In the event a Participant becomes disabled, he/she shall receive payments
in accordance with the election filed with the Administrator at the time the
deferral election was filed.

 

  (b) As provided in such election, the Participant shall receive:

 

  (1) One lump-sum payment; or

 

  (2) Quarterly, semiannual or annual installments - to be made over a period of
up to a maximum of ten years.

 

  (c) The payment schedule elected by the Participant shall apply to his/her
entire Account.

 

Annual installments shall be each year on the first of the month selected by the
Participant as the month for such payments to commence.

 

Semiannual installments shall be paid twice each year with the first yearly
payment paid the first of the month selected by the Participant as the month for
such payments to commence, and the second yearly payment paid the first of the
month which is six month later.

 

- Page 4.2 -



--------------------------------------------------------------------------------

Quarterly installments shall be paid four times each year with the first yearly
payment paid the first of the month selected by the Participant as the month for
such payments to commence, and the second, third and fourth payments following
with three months between each such payment.

 

Each installment payment shall be calculated by dividing the Participant’s
account balance, increased by the projected rate of interest to be earned during
the period of the payment schedule, by the remaining number of installments
-(e.g.: Ten annual installments shall be paid: 1st installment = 1/10 of Account
as adjusted; 2nd installment = 1/9; 3rd installment = 1/8, etc.).

 

4.04 Withdrawals following a Participant’s death

 

  (a) Death prior to the Participant’s Payment Election

 

In the event of a Participant’s death prior to the time he/she files an
irrevocable payment election in accordance with section 4.01 or 4.03, the
Participant’s entire Account shall be paid to the Participant’s Beneficiary as
soon as possible following the Participant’s death.

 

  (b) Death on or after a Participant’s Payment Election

 

In the event of a Participant’s death on or after the time he/she files an
irrevocable payment election in accordance with section 4.01 or 4.03, the
Participant’s Beneficiary shall receive the remaining balance of the
Participant’s Account in accordance with the payment schedule filed by the
Participant.

 

4.05 Withdrawals upon finding of Financial Hardship

 

  (a) Upon a finding that the Participant, or Beneficiary if the Participant is
deceased, has suffered a Financial Hardship, the Administrator may, in his sole
discretion, permit the acceleration of a withdrawal under the Plan in an amount
reasonably necessary to alleviate such Financial Hardship.

 

  (b) The Participant shall be required to exhaust all our sources of funds,
other than the PPG Savings Plan, before the Administrator will consider an
accelerated withdrawal in accordance with this section 4.05.

 

- Page 4.3 -



--------------------------------------------------------------------------------

4.06 Small Account Provision

 

  (a) Each scheduled withdrawal must equal a minimum of $5,000, or 100 shares of
PPG Stock.

 

  (b) If the remaining balance in a Participant’s Account is less than $5,000,
or 100 shares of PPG Stock, the Administrator may, at his discretion, distribute
the remainder of the Account.

 

- Page 4.4 -



--------------------------------------------------------------------------------

SECTION V SPECIFIC PROVISIONS

RELATED TO BENEFITS

 

5.01 Nonassignability

 

  (a) Except as provided in paragraph (b) below and in section 5.02, no person
shall have any power to encumber, sell, alienate, or otherwise dispose of
his/her interest under the Plan prior to actual payment to and receipt thereof
by such person; nor shall the Administrator recognize any assignment in
derogation of the foregoing. No interest hereunder of any person shall be
subject to attachment, execution, garnishment or any other legal, equitable, or
other process.

 

  (b) Paragraph (a) above shall not apply to the extent that a Participant’s
interest under the Plan is alienated pursuant to a “Qualified Domestic Relations
Order” (“QDRO”) as defined in §414(p) of the Code.

 

  (1) The administrator is authorized to adopt such procedural and substantive
rules and to take such procedural and substantive actions as the Administrator
may deem necessary or advisable to provide for the payment of amounts from the
Plan to an Alternate Payee as provided in a QDRO. Such rules and actions shall
be consistent with the principal purposes of the Plan.

 

  (2) Under no circumstances may the Administrator accept an order as a QDRO
following a Participant’s death.

 

  (3) An Alternate Payee may not establish an account in the Plan. All amounts
taken from a Participant’s Account, as provided in a QDRO, must be distributed
as soon as possible following the acceptance of an order as a QDRO.

 

  (4) In the sole discretion of the Administrator, a Participant’s scheduled
withdrawal or otherwise requested withdrawal may be delayed for a period, not to
exceed six months, if the Administrator has notice that part or all of the
Participant’s Account may be subject to alienation pursuant to a QDRO.

 

- Page 5.1 -



--------------------------------------------------------------------------------

5.02 Beneficiary Designation

 

  (a) The Participant shall have the right, at any time, to designate any
person(s) as Beneficiary. The designation of a Beneficiary shall be effective on
the date it is received by the Administrator, provided the Participant is alive
on such date.

 

  (b) Each time a Participant submits a new Beneficiary designation form to the
Administrator, such designation shall cancel all prior designations.

 

  (c) In the case of a Participant who does not have a valid Beneficiary
designation on file at the time of his/her death, or in the case the designated
Beneficiary predeceases the Participant, the entire balance in the Participant’s
Capital Enhancement Account shall be paid as soon as possible to the
Participant’s estate.

 

5.03 Limited Right to Assets of the Corporation

 

The Benefits paid under the Plan shall be paid from the general funds of the
Company, and the Participants and any Beneficiary shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder.

 

5.04 Protective Provisions

 

The Participant or Beneficiary shall cooperate with the Administrator by
furnishing any and all information requested by the Administrator in order to
facilitate the payment of benefits hereunder. If a Participant refuses to
cooperate, he/she may be deemed ineligible to receive a distribution and/or
ineligible to continue to actively participate in the Plan.

 

5.05 Restricted Shares of PPG Stock

 

  (a) The Committee may, on such terms as it deems appropriate, restrict the
transferability of all or any number of such shares as constitute all or any
part of an Award to installments over periods not exceeding five years and/or
provide for the forfeitability of all or any number of such shares over a period
not exceeding five years. During the period of restriction as to transferability
and/or provision as to forfeitability, Participants shall receive dividends and
have voting and other shareholders’ rights as to such shares.

 

- Page 5.2 -



--------------------------------------------------------------------------------

  (b) No restriction on the transferability and/or provisions as to the
forfeitability of any shares of PPG Stock may be imposed so as to obtain beyond
the normal retirement date of the Participant awarded such shares. Further, all
restrictions on the transferability and/or provisions as to the forfeitability
of any shares of PPG Stock shall be such as to terminate in the event of death,
total and permanent disability or early retirement, upon the occurrence of a
Change in Control, or upon the occurrence of the commencement of a tender offer
or an exchange offer.

 

  (c) Any restrictions on the transferability and/or provisions as to the
forfeitability of any shares of PPG Stock shall be reflected in a legend
imprinted on the certificate(s) representing such shares.

 

5.06 The shares of PPG Stock delivered under the Plan may be either authorized
but unissued shares or issued shares acquired by the Company and held in its
Treasury.

 

5.07 Withholding

 

The Participant or Beneficiary shall make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide for such withholding and tax payments by
any means he deems appropriate, in his sole discretion.

 

5.08 Forfeiture Provision

 

In the event the Company becomes aware that a Participant is engaged or employed
as a business owner, employee, or consultant in any activity which is in
competition with any line of business of the Corporation, or has engaged in any
activity otherwise determined to be detrimental to the Company, the
Administrative Subcommittee may:

 

  (a) Terminate such Participant’s participation in the Plan, and distribute the
entire amount in the Participant’s Account in a lump sum;

 

  (b) Recalculate all earnings in the Account as though all investments had been
accruing interest at the Minimum Rate for the total period such amounts were
credited in the Account;

 

  (c) Apply both (a) and (b) above; or

 

- Page 5.3 -



--------------------------------------------------------------------------------

  (d) Apply any other diminution or forfeiture of benefits. which is
specifically approved by the Administrative Subcommittee.

 

For purposes of this Section 5.08, the Administrative Subcommittee shall consist
of the Senior Vice President, Human Resources and Administration, the Director,
Compensation and Benefits, and a representative of the Law Department, as
appointed by the General Counsel of PPG. The Administrative Subcommittee shall
report all of its activities to the Committee.

 

- Page 5.4 -



--------------------------------------------------------------------------------

SECTION VI ADMINISTRATION & CLAIMS

 

6.01 Administration

 

  (a) The Committee, for purposes of administering the Plan, shall meet and act
as necessary to determine or approve the maximum amount of Awards to all
Participants, the form of Awards to Participants and the amount of Awards to
Insiders and such other Participants as the Committee deems appropriate.

 

  (b) The Administrator shall administer the Plan and interpret, construe and
apply its provisions in accordance with its terms. The Administrator shall have
the complete authority to:

 

  (1) Determine eligibility for benefits;

 

  (2) Construe the terms of the Plan; and

 

  (3) Control and manage the operation of the Plan.

 

  (c) The Administrator shall have the authority to establish rules for the
administration and interpretation of the Plan and the transaction of its
business. The determination of the Administrator as to any disputed question
shall be conclusive. All actions, decisions and interpretations of the
Administrator shall be performed in a uniform and nondiscriminatory manner.

 

  (d) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (e) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (f) The Corporation shall indemnify and save harmless the Administrator
against all expenses and liabilities arising out of the Administrator’s service
as such, excepting only expenses and liabilities arising from the
Administrator’s own gross negligence or willful misconduct, as determined by the
Committee.

 

- Page 6.1 -



--------------------------------------------------------------------------------

6.02 Claims

 

  (a) Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of the paragraph (a) shall
be a complete discharge of any liability therefor under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

  (b) Claims Procedure

 

Claims for benefits by a Participant or Beneficiary shall be filed, in writing,
with the Administrator. If the Administrator denies the claim, in whole or in
part, the Administrator shall furnish a written notice to the claimant setting
forth a statement of the specific reasons for the denial of the claim,
references to the specific provisions of the Plan on which the denial is based,
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the review procedure. Such notice shall be written in a way
calculated to be understandable by the claimant.

 

The written notice from the Administrator shall be furnished to the claimant
within ninety (90) days following the date on which the claim was filed, except
that if special circumstances require an extension of time, the Administrator
shall notify the claimant of this need within such 90-day period. Such notice
shall inform the claimant the nature of the circumstances necessitating the need
for additional time and the date by which the claimant will be furnished with
the decision regarding the claim. Such extension may provide for up to an
additional 90 days.

 

- Page 6.2 -



--------------------------------------------------------------------------------

  (c) Review Procedure

 

Within sixty (60) days of the date the Administrator denies a claim, in whole or
in part, the claimant, or his/her authorized representative, may request that
the decision be reviewed. Such request shall be in writing, shall be filed with
the Administrator, and shall contain the following information:

 

  (1) The date on which the denial was received by the claimant;

 

  (2) The date on which the claimant’s request for review was filed with the
Administrator;

 

  (3) The specific portions of the denial which the claimant requests the
Administrator to review;

 

  (4) A statement setting forth the basis on which the claimant believes that a
review of the decision is required;

 

  (5) Any written material which the claimant desires the Administrator to take
into consideration in reviewing the claim.

 

The Administrator shall afford the claimant, or his/her authorized
representative, an opportunity to review documents pertinent to the claim, and
shall conduct a full and fair review of the claim and its denial. The
Administrator’s decision on such review shall be furnished to the claimant in
writing, and shall be written in a manner calculated to be understandable to the
claimant. Such decision shall include a statement of the specific reason(s) for
the decision, including references to the specific provision(s) of the Plan
relied upon.

 

The written notice from the Administrator shall be furnished to the claimant
within sixty (60) days following the date on which the request for review was
received by the Administrator, except that if special circumstances require an
extension of time, the Administrator shall notify the claimant of this need
within such 60-day period. Such notice shall inform the claimant the nature of
the circumstances necessitating the need for additional time and the date by
which the claimant will be furnished with the decision regarding the claim. Such
extension may provide for up to an additional 60 days.

 

- Page 6.3 -



--------------------------------------------------------------------------------

SECTION VII AMENDMENT AND TERMINATION

 

7.01 Amendment of the Plan

 

  (a) Except as provided in paragraph (b) below, the Board or the Committee may
amend the Plan, in whole or in part, at any time.

 

  (b) The Plan shall not be amended, without shareholder approval, so as to
increase the percentage of Pre-tax Earnings to be set aside in the Reserve each
year or extend the period of time after which unawarded amounts are
automatically released from the Reserve and returned to income.

 

7.02 Termination of the Plan

 

The Board or the Committee may terminate the Plan at any time. Upon a
termination pursuant to this Section 7.02, the Committee has the sole discretion
to determine distribution schedules for any or all Accounts, notwithstanding a
Participant’s previous distribution schedule.

 

7.03 Company Action.

 

The Company’s power to amend or terminate the Plan shall be exercisable by the
Board or by the Committee, or by any individual authorized by the Board to
exercise such powers.

 

7.04 Constructive Receipt

 

In the event the Administrator determines that amounts deferred under the Plan
have been constructively received by Participants and must be recognized as
income for federal income tax purposes, distributions shall be made to
Participants, as determined by the Administrator. The determination of the
Administrator under this section 7.04 shall be binding and conclusive.

 

- Page 7.1 -



--------------------------------------------------------------------------------

SECTION VIII MISCELLANEOUS

 

8.01 Successors of the Company

 

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

8.02 ERISA Plan

 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

8.03 Trust

 

The Company shall be responsible for the payment of all benefits under the Plan.
At its discretion, the Company may establish one or more grantor trusts for the
purpose of providing for payment of benefits under the Plan. Such trust(s) may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Benefits paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

 

8.04 Employment Not Guaranteed

 

Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Corporation.

 

8.05 Gender, Singular and Plural

 

All pronouns and variations thereof shall be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person(s) requires. As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

8.06 Headings

 

The headings of the Sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

- Page 8.1 -



--------------------------------------------------------------------------------

8.07 Validity

 

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provision(s) of the
Plan.

 

8.08 Waiver of Breach

 

The waiver by the Company of any breach of any provision of the Plan by a
Participant or Beneficiary shall not operate or be construed as a waiver of any
subsequent breach.

 

8.09 Applicable Law

 

The Plan is intended to conform and be governed by ERISA. In any case where
ERISA does not apply, the Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

8.10 Notice

 

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand-delivered, or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.

 

- Page 8.2 -



--------------------------------------------------------------------------------

SECTION IX CHANGE IN CONTROL

 

9.01 Change in Control

 

  (a) Upon, or in reasonable anticipation of, a Change in Control (as defined in
section 9.02):

 

  (1) Awards in the form of cash shall be made for the year during which the
Change in Control occurs, and then paid immediately to a trustee on such terms
as the Senior Vice President, Human Resources and Administration and the Senior
Vice President, Finance, or either of them, or their successors, shall deem
appropriate (including such terms as are appropriate to cause such payment, if
possible, not to be a taxable event to Participants) in order to cause the
Awards so paid to be paid either not later than the end of the first calendar
quarter following the end of the year to which the Awards relate or on a
deferred basis in accordance with the elections of Participants then in effect
as to the timing of the receipt of Awards for such year.

 

  (2) Participants who are eligible to receive an Award for the Plan Year in
which a Change in Control occurs shall be eligible to receive an Award for the
Plan Year following the Change in Control.

 

  (3) The amount of the Award payable to each Participant shall be:

 

one-half of the regular Award if the Change in Control occurs during the first
six months of the year; or

 

the full regular Award, if the Change in Control occurs during the second six
months of the year

 

either calculated at a rating of 12 for all performance categories.

 

  (4) All deferred amounts credited to the Capital Enhancement Account shall be
paid immediately to a trustee on such terms as the Senior Vice President, Human
Resources and Administration and the Senior Vice President, Finance, or either
of them, or their successors shall deem appropriate (including such terms as are
appropriate to cause such payment, if possible, not to be a taxable event to
Participants) in order to give effect to the elections of Participants with
respect to the timing of the receipt of such deferred amounts.

 

- Page 9.1 -



--------------------------------------------------------------------------------

  (b) By way of example of the operation of paragraph (a) above:

 

If the Change in Control occurred on August 1 of a Plan Year, a Participant in a
position with 1000 total points and an incentive award value of $1.75 per point
would receive an Award of no less than $21,000 calculated as follows: 1000 x
1.75 x 12 = $21,000.

 

If the Change in Control occurred on April 1 of a Plan Year, such Participant
would receive $10,500.

 

If the Plan were to be continued to the end of the year, and performance
exceeded the 12 rating, a higher Award would be paid.

 

  (c) Notwithstanding any other provision of this section, if an Award
ultimately made for such Plan Year is greater than the Award made pursuant to
this section, the Participant shall be entitled to the difference between such
Awards.

 

If the Participant has elected his/her Award to be deferred, payment of such
difference shall be made to a trustee in accordance with the provisions set
forth in subparagraph (a)(4) above.

 

  (d) For purposes of this section, the fair market value of a share of PPG
Stock on any date shall be the closing sale price as reported for such date (or,
if no price is reported for such date, for the next preceding date for which a
price is reported) on the New York Stock Exchange-Composite Tape.

 

9.02 Definition: Change in Control

 

A “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”).

 

- Page 9.2 -



--------------------------------------------------------------------------------

For purposes of this subsection (a) the following acquisitions shall not
constitute a Change in Control:

 

Any acquisition directly from the Company;

 

Any acquisition by the Company;

 

Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

Any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this section 9.02.

 

  (b) Individuals who, as of September 20, 1995, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i)

All or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more

 

- Page 9.3 -



--------------------------------------------------------------------------------

 

subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Board otherwise determines that a Change in Control
shall have occurred.

 

- Page 9.4 -